Citation Nr: 1450940	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability also claimed as secondary to the service connected left knee disability. 

2.  Entitlement to an increased rating for chondromalacia of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Carolyn Kerr, Attorney


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 and May 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2013, the Board denied the claims for service connection for a right knee disability and a rating higher than 10 percent disabling for chondromalacia of the left knee.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 order, the Court remanded the case to the Board for action consistent with the parties Joint Motion for Remand (JMR or Joint Motion).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior denial, the Board essentially concluded that there was no basis for a separate compensable rating for instability of the knee.  It was noted that while a history of instability was noted on a 2006 exam, it was not clinically established at that or other times such that recurrent subluxation was not demonstrated.

It is noted that the electronic record shows that service connection for the residuals of a right arm fracture, secondary to the left knee disorder has been granted.  This suggests there may be some change in status concerning instability of the left knee.  Further examination is needed on this point.

Additionally, the Board notes that the Veteran was afforded VA examinations in October 2006 and November 2011.  The VA opinions, however, were found inadequate for rating purposes by the parties to the Joint Motion.  To that end, it was found that the opinions do not specifically address the issue of aggravation and that the November 2011 VA examiner did not assess or comment on whether the Veteran suffered any functional loss or limitation of motion during flare-ups.  As such, pursuant to the JMR and July 2014 Court order, this case is remanded to afford the Veteran another examination to determine whether it is at least as likely as not that his nonservice connected right knee disability has been aggravated by his service connected left knee disability and to assess whether he has suffered any functional loss or limitation of motion as a result of any documented flare-ups.

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability, and the current status of his left knee disability.  The electronic files should be made available to the examiner for review.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any right knee disability was aggravated (permanently made worse) by the service connected left knee.  If there is no relationship between the current disability and the service connected left knee disability, that fact must be noted in the report.  The examiner should also evaluate the Veteran for flare-ups and assess or comment on whether he suffered any functional loss or limitation of motion as a result of any documented flare-ups.  A discussion of the rationale for all opinions expressed should be included in the examination report. 

The examiner should also set out all pertinent clinical findings for the service connected left knee disorder.  Specifically, testing for recurrent subluxation or laxity should be undertaken with findings clearly set out.  The examiner should also review the October 2006 examination and highlight whether there is objective evidence of laxity or instability set out in that examination report.

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



